NIX, Justice,
concurring.
I agree with Mr. Justice Kauffman that a strict reading of our decision in Schede Estate, 426 Pa. 93, 231 A.2d 135 (1967) would force the conclusion that the power was not effectively exercised. However, I believe the majority has elected the wise course of not being bound by the rigidity of Schede Estate, supra. Limitations on the manner of the exercise of a power of appointment should be recognized only where a legitimate purpose is obtained by the insistence upon literal compliance. Such was not the case here.